Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 1 of 16


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

 CHARLES GREENBERG, individually and on                                CLASS ACTION
 behalf of all others similarly situated,

       Plaintiff,                                                JURY TRIAL DEMANDED

 vs.

 THE KEYES COMPANY,
 a Florida Profit Corporation,

   Defendant.
 ______________________________________/


                                     CLASS ACTION COMPLAINT

           Plaintiff Charles Greenberg brings this action against Defendant The Keyes Company to

 secure redress for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §

 227.

                                      NATURE OF THE ACTION

             1.     This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

  U.S.C. § 227 et seq., (the “TCPA”).

             2.     Defendant is a real estate and property management company. To promote its services,

  Defendant engages in unsolicited marketing, harming thousands of consumers in the process.

             3.     This case arises from Defendant’s unauthorized text messages to cellular

  subscribers who never provided Defendant with prior express consent, as well as cellular

  subscribers who expressly requested not to receive Defendant’s text messages.

             4.     As a result, Defendant caused thousands of text messages to be sent to the cellular

  telephones of Plaintiff and Class Members who either never provided Defendant with consent to contact

  them or who had revoked any prior express consent.

             5.     Defendant caused Plaintiff and Class Members injuries, including invasion of their

                                                      1
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 2 of 16


  privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

          6.      Defendant has been sued before for violating the TCPA and was aware of the

  restrictions imposed upon it by the TCPA.

          7.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,

  which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life

  of thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself and members

  of the class, and any other available legal or equitable remedies.

                                     JURISDICTION AND VENUE

          8.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

  which will result in at least one class member belonging to a different state than that of Defendant.

  Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call in violation

  of the TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or

  more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the

  Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA

  jurisdiction are present.

          9.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

  its services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the State of Florida

  and, on information and belief, Defendant has sent the same text messages complained of by Plaintiff

  to other individuals within this judicial district, such that some of Defendant’s acts in making such

  calls have occurred within this district, subjecting Defendant to jurisdiction in the State of Florida.

                                                  PARTIES

          10.     Plaintiff is a natural person who, at all times relevant to this action, was a resident of
                                                       2
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 3 of 16


  Broward County, Florida.

            11.   Defendant is a Florida corporation whose principal office is located at 2121 SW 3rd

  Avenue, Suite 601 Miami, FL 33129. Defendant directs, markets, and provides its business activities

  throughout the State of Florida.

                                               THE TCPA

            12.   The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

            13.   The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

  that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

  sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

            14.   In an action under the TCPA, a plaintiff must only show that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

            15.   The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone

  Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

  (2003).

            16.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

  calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of


                                                     3
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 4 of 16


  Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

  (Feb. 15, 2012) (emphasis supplied).

          17.     To obtain express written consent for telemarketing calls, a defendant must establish

  that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

  disclosure’ of the consequences of providing the requested consent….and having received this

  information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

  designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

  1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

          18.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

  investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

  communication constitutes telemarketing, a court must evaluate the            ultimate purpose of the

  communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          19.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

  good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

  Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

          20.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

  transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

  820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

  WL 21517853, at *49).




                                                      4
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 5 of 16


            21.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

  or services are considered telemarketing under the TCPA. See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

  This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

  services during the call or in the future. Id.

            22.   In other words, offers “that are part of an overall marketing campaign to sell

  property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

  (2003).

            23.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

  obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

  the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

  “for non-telemarketing and non-advertising calls”).

            24.   Further, the FCC has issued rulings and clarified that consumers are entitled to the same

  consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

  Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a text message

  falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc.,

  2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it

  obtained Plaintiff's prior express consent before sending him the text message). (emphasis added).

            25.   As recently held by the United States Court of Appeals for the Ninth Circuit:

  “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

  the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

  additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

  14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

  Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).


                                                     5
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 6 of 16




                                                    FACTS

           26.     On or about June 18, 2019, Defendant sent the following telemarketing text

   messages to Plaintiff’s cellular telephone number ending in 4155 (the “4155 Number”):




           27.     Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and

   within the time frame relevant to this action.

           28.     Defendant’s text messages constitute telemarketing because they encouraged the

   future purchase or investment in property, goods, or services, i.e., promoting their services to

   consumers to search for real estate properties through Defendant’s mobile application.




                                                      6
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 7 of 16



           29.     The information contained in the text messages advertises Defendant’s “free real

   estate app to search properties,” which Defendant sends to promote its business.

           30.     Plaintiff received the subject texts within this judicial district and, therefore,

   Defendant’s violation of the TCPA occurred within this district. Upon information and belief,

   Defendant caused other text messages to be sent to individuals residing within this judicial district.

           31.     At no point in time did Plaintiff provide Defendant with his express written consent

   to be contacted using an ATDS.

           32.    Plaintiff is the subscriber and sole user of the 4155 Number, and is financially

   responsible for phone service to the 4155 Number.

           33.    Additionally, Plaintiff was on the National Do Not Call Registry at the time that

   he received Defendant’s text messages.

           34.    The impersonal and generic nature of Defendant’s text messages demonstrates that

   Defendant utilized an ATDS in transmitting the messages.

           35.     The text messages originated from telephone number 954-945-7909, a number

   which upon information and belief is owned and operated by Defendant.

           36.     The number used by Defendant (954-945-7909) is known as a “long code,” a

   standard 10-digit phone number that enabled Defendant to send SMS text messages en masse, while

   deceiving recipients into believing that the messages were personalized and sent from a telephone

   number operated by an individual.

           37.     Long codes work as follows: Private companies known as SMS gateway providers

   have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

   gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS

   centers, which are responsible for relaying those messages to the intended mobile phone. This




                                                      7
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 8 of 16



   allows for the transmission of a large number of SMS messages to and from a long code.

          38.     To send the text messages, Defendant used a messaging platform (the

   “Platform”) that permitted Defendant to transmit thousands of automated text messages

   without any human involvement.

          39.     The Platform has the capacity to store telephone numbers.

          40.     The Platform has the capacity to generate sequential numbers.

          41.     The Platform has the capacity to dial numbers in sequential order.

          42.     The Platform has the capacity to dial numbers from a list of numbers.

          43.     The Platform has the capacity to dial numbers without human intervention.

          44.     To transmit the messages at issue, the Platform automatically executed the

   following steps:

                      (1) The Platform retrieved each telephone number from a list of numbers in

                          the sequential order the numbers were listed;

                      (2) The Platform then generated each number in the sequential order listed

                          and combined each number with the content of Defendant’s message to

                          create “packets” consisting of one telephone number and the message

                          content;

                      (3) Each packet was then transmitted in the sequential order listed to an SMS

                          aggregator, which acts an intermediary between the Platform, mobile

                          carriers (e.g. AT&T), and consumers.

                      (4) Upon receipt of each packet, the SMS aggregator transmitted each packet

                          – automatically and with no human intervention – to the respective

                          mobile carrier for the telephone number, again in the sequential order




                                                   8
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 9 of 16



                          listed by Defendant. Each mobile carrier then sent the message to its

                          customer’s mobile telephone.

          45.     The above execution these instructions occurred seamlessly, with no human

   intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting

   thousands of text messages following the above steps in minutes, if not less.

          46.     Further, upon information and belief, the Platform “throttles” the transmission

   of the text messages depending on feedback it receives from the mobile carrier networks. In

   other words, the platform controls how quickly messages are transmitted depending on

   network congestion. The platform performs this throttling function automatically and does not

   allow a human to control the function.

          47.     The following graphic summarizes the above steps and demonstrates that the

   dialing of the text messages at issue was done by the Platform automatically and without any

   human intervention:




          48.     Defendant’s unsolicited text messages caused Plaintiff actual harm.

   Specifically, Plaintiff was driving when he received Defendant’s messages. The messages

   distracted Plaintiff and exposed him to a heightened risk of a motor vehicle accident.




                                                  9
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 10 of 16



           49.     Also, Plaintiff estimates that he has wasted approximately 10 seconds reading

   Defendant’s unwanted messages, and another 10 seconds clicking the hyperlinks in the

   messages and reviewing the information contained within those hyperlinks.

           50.     Plaintiff wasted an additional 30 seconds attempting to determine how

   Defendant had obtained his cellular telephone number.

           51.     Plaintiff also spent time consulting with counsel for the purposes of filing this

   suit.

           52.     In all, Defendant’s violations of the TCPA caused Plaintiff to waste at least 50

   seconds of his time. This time was spent that Plaintiff could have used to pursue other

   personal activities.

           53.     Furthermore, Defendant’s text messages took up memory space on Plaintiff’s

   cellular telephone, with each message taking up approximately 190 bytes. The cumulative

   effect of unsolicited text messages like Defendant’s poses a real risk of ultimately rendering

   the phone unusable for text messaging purposes as a result of the phone’s memory being taken

   up.

                                         CLASS ALLEGATIONS

           PROPOSED CLASS

           54.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

   of himself and all others similarly situated.

           55.     Plaintiff brings this case on behalf of a Class defined as follows:

                          All persons who from four years prior to the filing of
                          this action (1) were sent a text message by or on behalf
                          of Defendant, (2) using the same type of equipment
                          used to text message Plaintiff, (3) for the purpose of
                          encouraging the download of and/or promoting
                          Defendant’s mobile real estate application.




                                                     10
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 11 of 16




           56.     Defendant and its employees or agents are excluded from the Class. Plaintiff does

   not know the number of members in the Class, but believes the Class members number in the

   several thousands, if not more.

              NUMEROSITY

           57.     Upon information and belief, Defendant has placed automated and/or prerecorded

   calls to cellular telephone numbers belonging to thousands of consumers throughout the United

   States without their prior express consent. The members of the Class, therefore, are believed to be so

   numerous that joinder of all members is impracticable.

           58.     The exact number and identities of the Class members are unknown at this time and

   can only be ascertained through discovery. Identification of the Class members is a matter capable

   of ministerial determination from Defendant’s call records.

                 COMMON QUESTIONS OF LAW AND FACT

           59.     There are numerous questions of law and fact common to the Class which

   predominate over any questions affecting only individual members of the Class. Among the

   questions of law and fact common to the Class are:

                       (1) Whether Defendant made non-emergency calls to Plaintiff’s and Class

                           members’ cellular telephones using an ATDS;

                       (2) Whether Defendant can meet its burden of showing that it obtained prior

                           express written consent to make such calls;

                       (3) Whether Defendant’s conduct was knowing and willful;
                       (4) Whether Defendant is liable for damages, and the amount of such damages;
                           and

                       (5) Whether Defendant should be enjoined from such conduct in the future.




                                                    11
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 12 of 16



           60.     The common questions in this case are capable of having common answers. If

   Plaintiff’s claim that Defendant routinely transmits text messages to telephone numbers assigned to

   cellular telephone services is accurate, Plaintiff and the Class members will have identical claims

   capable of being efficiently adjudicated and administered in this case.

                 TYPICALITY

           61.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

   based on the same factual and legal theories.

                 PROTECTING THE INTERESTS OF THE CLASS MEMBERS

           62.     Plaintiff is a representative who will fully and adequately assert and protect the

   interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate

   representative and will fairly and adequately protect the interests of the Class.

                 PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

           63.     A class action is superior to all other available methods for the fair and efficient

   adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

   is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

   by the Class are in the millions of dollars, the individual damages incurred by each member of the

   Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

   individual lawsuits. The likelihood of individual Class members prosecuting their own separate

   claims is remote, and, even if every member of the Class could afford individual litigation, the court

   system would be unduly burdened by individual litigation of suchcases.

           64.     The prosecution of separate actions by members of the Class would create a risk of

   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

   example, one court might enjoin Defendant from performing the challenged acts, whereas another




                                                      12
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 13 of 16



   may not.

           65.    Additionally, individual actions may be dispositive of the interests of the Class,

   although certain class members are not parties to such actions.

                                             COUNT I
                          Violations of the TCPA, 47 U.S.C. § 227(b)
                            (On Behalf of Plaintiff and the Class)

          66.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set

  forth herein.

           67.    It is a violation of the TCPA to make “any call (other than a call made for

   emergency purposes or made with the prior express consent of the called party) using any

   automatic telephone dialing system … to any telephone number assigned to a … cellular

   telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

           68.    Defendant – or third parties directed by Defendant – used equipment having the

   capacity to dial numbers without human intervention to make non-emergency telephone calls

   to the cellular telephones of Plaintiff and the other members of the Class defined below.

           69.    These calls were made without regard to whether or not Defendant had first

   obtained express permission from the called party to make such calls. In fact, Defendant did

   not have prior express consent to call the cell phones of Plaintiff and the other members of the

   putative Class when its calls were made.

           70.    Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

   automatic telephone dialing system to make non-emergency telephone calls to the cell phones

   of Plaintiff and the other members of the putative Class without their prior express written

   consent.

           71.    Defendant knew that it did not have prior express consent to make these calls,




                                                    13
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 14 of 16



   and knew or should have known that it was using equipment that at constituted an automatic

   telephone dialing system. The violations were therefore willful or knowing.

          72.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

   Plaintiff and the other members of the putative Class were harmed and are each entitled to

   a minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to

   an injunction against future calls. Id.

                                         COUNT II
            Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                        (On Behalf of Plaintiff and the Class)

          73.     Plaintiff re-allege and incorporate paragraphs 1-65 as if fully set forth herein.

          74.     At all times relevant, Defendant, having been previously sued for violating the

   TCPA, knew or should have known that its conduct as alleged herein violated the TCPA.

          75.     Defendant knew that it did not have prior express consent to make these calls,

   and knew or should have known that its conduct was a violation of the TCPA.

          76.     Because Defendant knew or should have known that Plaintiff and Class

   Members had not given prior express consent to receive its autodialed calls, the Court should

   treble the amount of statutory damages available to Plaintiff and the other members of the

   putative Class pursuant to § 227(b)(3) of the TCPA.

          77.     As a result of Defendant’s violations, Plaintiff and the Class Members are

   entitled to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to

   47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                       PRAYER FOR RELIEF


         WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

  following relief:




                                                   14
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 15 of 16



       a)      An order certifying this case as a class action on behalf of the Classes as defined above,

   and appointing Plaintiff as the representative of the Classes and counsel as Class Counsel;

       a)      An award of actual and statutory damages;

       b)      An order declaring that Defendant’s actions, as set out above, violate the TCPA;

       c)      A declaratory judgment that Defendant’s telephone calling equipment constitutes an

   automatic telephone dialing system under the TCPA;

       d)      An injunction requiring Defendant to cease all unsolicited text messaging activity, and

   to otherwise protect the interests of the Classes;

       e)      An injunction prohibiting Defendant from using, or contracting the use of, an automatic

   telephone dialing system without obtaining, recipient’s consent to receive calls made with such

   equipment; and

       f)      Such further and other relief as the Court deems necessary.

                                                  JURY DEMAND

            Plaintiff and Class Members hereby demand a trial by jury.




                                                        15
Case 0:19-cv-62208-RKA Document 1 Entered on FLSD Docket 09/04/2019 Page 16 of 16



  Dated: September 4, 2019


                                            Respectfully submitted,

                                            HIRALDO P.A.

                                            /s/ Manuel S. Hiraldo
                                            Manuel S. Hiraldo
                                            Florida Bar No. 030380
                                            401 E. Las Olas Boulevard
                                            Suite 1400
                                            Ft. Lauderdale, Florida 33301
                                            Email: mhiraldo@hiraldolaw.com
                                            Telephone: 954.400.4713

                                            SHAMIS & GENTILE, P.A.
                                            Andrew J. Shamis, Esq. Florida Bar No.
                                            101754 ashamis@shamisgentile.com
                                            Garrett O. Berg, Esq.
                                            Florida Bar No. 1000427
                                            gberg@shamisgentile.com
                                            14 NE 1st Avenue, Suite 1205
                                            Miami, FL 33132
                                            Telephone: 305-479-2299

                                            EDELSBERG LAW, PA
                                            Scott Edelsberg, Esq.
                                            Florida Bar No. 0100537
                                            scott@edelsberglaw.com
                                            Jordan D. Utanski, Esq.
                                            Florida Bar No. 119432
                                            utanski@edelsberglaw.com
                                            19495 Biscayne Blvd #607
                                            Aventura, FL 33180
                                            Telephone: 305-975-3320




                                       16
